Owen, J.
This action is brought to recover damages sustained by the plaintiff by reason of the same automobile accident which has received extended consideration in the companion case of Anna Mader v. Joe Boehm, decided herewith (ante, p. 55, 250 N. W. 854). In this case, as in that, the jury determined that the plaintiff, Joseph E. Mader, was not guilty of any want of ordinary care. As we concluded there, so must it be determined here, that Joseph E. Mader was guilty of a want of ordinary care as a matter of law. Whether that want of ordinary care was a proximate cause of the accident and the damages which the plaintiff sustained, is a question for the jury. The judgment therefore must be reversed, and the cause remanded for a new trial upon that question and for an apportionment of the negligence of the respective parties,
By the Court. — So ordered,